DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/25/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner. 

Claim Status
This Office Action is in response to communications filed on 3/22/2021. Claims 1, 8, 11, 13 and 19 were amended. Claims 3 and 17 were canceled. No new claims were added.  Therefore, claims 1-2, 4-16 and 18-19 are pending for examination.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiving module, configured to” and “a processing module, configured to”, in claim13,
“a Global Position System (GPS) module, configured to” in claim 16, and
“a lowering module, configured to” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103

Claims 1, 6, 11, 13, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Lee; WO 2019103695 A1) in view of Tang et al., (Tang; US 10723189) further in view of Goldenberg et al., (Goldenberg; US 20070193790).  

Regarding claim 13 (Currently Amended), Lee teaches an electric scooter (figs 1-4; personal mobility device/ PMD 100) comprising 
a memory and a processor (fig 3 @  memory 380 & 360 with processor 370, also pg. 9 lines 8-22), wherein the memory stores a computer program and the computer program is configured to implement the following program modules when being executed by the processor (pg. 10 lines 5-22; particularly: the executable code in the non-volatile memory 380 is typically loaded into RAM 360 and executed by the processor 370… processor 370 with RAM 360 operate to execute instructions stored in nonvolatile memory 382 to effectuate desired functional components): 
a receiving module (fig 3 @ comms transceiver 310, BT transceiver 320), configured to receive a driving instruction (pg. 11 lines 15-17; receives command to control the movement of the PMD 100 in unmanned mode, also see pg. 13 lines 18-20; during unmanned mode PMD 100 receives remote instructions to move to another location) and 
a processing module (pg. 8 lines 21-24, fig. 3; processing package 160; also see pg. 9 lines 23-27), configured to pilot, in response to the driving instruction, the electric scooter to a 
Lee is silent on the processing module piloting in response to the driving instruction, the electric scooter to a target charging device. Tang from an analogous art teaches a personal transportation device 10, hereinafter PTD10 (scooter col 2:13-17; PTD10/scooter per Figs 1A-3B, also see col 8:54-59) including in concept:
a processing module (Fig 4 @ automatic cruise module 23 ), configured to pilot, in response to receiving instruction the electric scooter (col 5:65 – col 6:19; PTD10 includes automatic cruise module 23 with a navigation module 25 and a route calibration module 27...  and an input unit 33 within PTD10 to allow a user to set up a flying journey by entering a starting location and a destination… input unit 33 may be included in handheld mobile device, e.g., a cell phone, a laptop, or a multifunctional watch… user can remotely operate PTD10 with the handheld mobile device.  For example, at a starting position, a destination and arriving time can be set up in handheld mobile device) to a target charging device location according to a navigation path (col 9:36-42; after the user arrives the final destination D, user may set up a route to have PTD10 fly automatically to a charging station E near the final destination D for charging).  
Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine Lee with the concept of a processing module configured to pilot in response to receiving instruction the electric scooter to a target charging device location according to the navigation path, as taught by Tang above for the purpose of preparing the scooter for the next mission simply to convenience users.
Lee and Tang are both silent on piloting at least in 
lowering a gravity center of the electric scooter; wherein the electric scooter further comprises:
a lowering module, configured to control a support rod of the electric scooter to automatically fold to lower the gravity center of the electric scooter or control the support rod of the electric scooter to automatically reduce a height of the support rod to lower the gravity center of the electric scooter.
Goldenberg from an analogous autonomous mobile robot/vehicle art (¶007) teaches the concept of a vehicle including a lowering module, configured to control a support rod of the vehicle to automatically reduce a height of the support rod to lower the gravity center of the electric vehicle (a means for varying the centre of gravity and wherein the centre of gravity is adjusted automatically as the vehicle navigates terrain/climbs/descends stairs pursuant  to a climb/descend stair command (claims 42-43, Figs 5-1 -5-4, and 6-11; Examiner interprets means for varying as a lowering module and the rod supporting planetary wheel of vehicle, per Figs 10 and 11, as a support rod, for example the rod extending upwardly from the chassis in Figs 5-1, 5-2 and Fig 7 and also shown at a reduced height or lowered state in Figs 5-3, 6 and 8. Examiner also interprets the autonomous mobile robot/vehicle to be functionally equivalent to another vehicle such as a scooter). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine Lee with the concept of a lowering module configured to control a vehicle to automatically reduce a height of a support rod therein to lower the gravity center of the vehicle, as taught by Goldenberg above for the purpose of preparing the vehicle for the next mission simply to convenience users.

Regarding claim 16, Lee, Tang and Goldenberg teach the electric scooter, as claimed in claim 13, and Lee further teaches wherein the electric scooter further comprises: a Global Position System (GPS) module (pg. 9 line 20, Fig 3 @ GPS location module 395), configured to acquire a current geographical position of the electric scooter (pg. 11 lines 5-9; PMD 100 sends GPS location to a central server; Examiner interprets GPS location as current geographical position).
non-transitory storage medium, wherein the storage medium stores a computer program, and the computer program is configured to execute the method as claimed in claim 1 in running (pg. 10 lines 5-22; particularly: the executable code in the non-volatile memory 380 is typically loaded into RAM 360 and executed by the processor 370… processor 370 with RAM 360 operate to execute instructions stored in nonvolatile memory 382 to effectuate desired functional components).

Regarding claim 1 (Currently Amended), claim 1 remains interpreted and rejected the same as claim 13.

Regarding claim 6, Lee, Tang and Goldenberg teach the method, as claimed in claim 1, and Lee further teaches the electric scooter further comprises: a Global Position System (GPS) module (pg. 9 line 20, Fig 3 @ GPS location module 395), configured to acquire a current geographical position of the electric scooter (pg. 11 lines 5-9; PMD 100 sends GPS location to a central server; Examiner interprets GPS location as a current geographical position) and Lee also teaches that during unmanned mode PMD 100 receives remote instructions to move to another location (pg. 13 lines 18-20). Lee does not expressly teaches using the GPS location as a starting location for in the navigation path.  
Tang teaches wherein the navigation path comprises: a path from a current geographical position of the electric scooter to a target geographical position of the target charging device, (col 5:65 – col 6:19; PTD10 includes automatic cruise module 23 with a navigation module 25 and a route calibration module 27... and an input unit 33 within PTD10 to allow a user to set up a flying journey by entering a starting location and a destination; Examiner interprets Tang’s starting location as current geographical position at place D, per Fig 5). Tang also teaches that automatic cruise module 23 transmits position information of PTD10 to traffic information 
However, because Lee clearly teaches the scooter acquiring it’s GPS location and Tang’s scooter using a starting location and a destination when deriving the route/path for travel, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try, using a current geographical position acquired by the onboard Global Position System (GPS) module of the electric scooter as a starting location when deriving the route/path for travel, as claimed, as a person with ordinary skill would have good reason to pursue this known option within their technical grasp. Moreover, a person with ordinary skill in the art would have recognized that substituting the GPS location as the starting location for the path would have enhanced the accuracy of the navigation path by reducing potential human input errors.

Regarding claim 11 (Currently Amended), Lee, Tang and Goldenberg teach the method as claimed in claim 1, and Lee further teaches the electric scooter further comprises: a Global Position System (GPS) module (pg. 9 line 20, Fig 3 @ GPS location module 395), configured to acquire a current geographical position of the electric scooter (pg. 11 lines 5-9; PMD 100 sends GPS location to a central server; Examiner interprets GPS location as a current geographical position) and Lee also teaches that during unmanned mode PMD 100 receives remote instructions to move to another location (pg. 13 lines 18-20). Lee does not expressly teaches using the GPS location as a starting location for in the navigation path.  
Tang teaches wherein the navigation path comprises: a path from a current geographical position of the electric scooter to a target geographical position of the target charging device, (col 5:65 – col 6:19; PTD10 includes automatic cruise module 23 with a navigation module 25 and a route calibration module 27... and an input unit 33 within PTD10 to allow a user to set up a flying journey by entering a starting location and a destination; Examiner interprets Tang’s starting location as current geographical position at place D, per Fig 5). Tang also teaches that 
However, because Lee clearly teaches the scooter acquiring it’s GPS location and Tang’s scooter using a starting location and a destination when deriving the route/path for travel, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try, using a current geographical position acquired by the onboard Global Position System (GPS) module of the electric scooter as a starting location when deriving the route/path for travel, as claimed, as a person with ordinary skill would have good reason to pursue this known option within their technical grasp. Moreover, a person with ordinary skill in the art would have recognized that substituting the GPS location as the starting location for the path would have enhanced the accuracy of the navigation path by reducing potential human input errors.

Claims 2, 4, 10, 12, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Lee; WO 2019103695 A1) in view of Tang et al., (Tang; US 10723189) further in view of Goldenberg et al., (Goldenberg; US 20070193790) and still further in view of Ginther et al., (Ginther; US 10793146).  

Regarding claim 14, Lee, Tang and Goldenberg teach the electric scooter as claimed in claim 13, and Lee teaches wherein the electric scooter further comprises: 
a detection component and the detection component is configured to detect whether the obstacle is present or not from the electric scooter (pg. 7 lines 23 – pg. 8 line 1; rear portion 120 of PMD 100 includes at least one solid-state Lidar sensor and/or a weatherproof wide angle sonar sensor 170 configured to detect oncoming obstacles and avoid the obstacles, also see pg. 12 lines 7-12; camera 350 is configured to record oncoming traffic footage and process images while PMD 100 used in unmanned mode). 

Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Lee with the concept of the obstacles’ detection being within a predetermined range, as taught by Ginther directly above, for the advantage of determining whether a collision is imminent which may trigger autonomous braking events, thereby enhancing safety about the environment where use occurs.

Regarding claim 18, Lee, Tang, Goldenberg and Ginther teach the electric scooter, as claimed in claim 14, and Lee further teaches wherein the detection component at least comprises a sensor (pg. 7 lines 23 – pg. 8 line 1; includes at least one solid-state Lidar sensor).

Regarding claim 2, claim 2 remains interpreted and rejected the same as claim 14.
Regarding claim 4, claim 4 remains interpreted and rejected the same as claim 18.

Regarding claim 10, Lee, Tang, Goldenberg and Ginther teach the method as claimed in claim 2, and Lee further teaches the electric scooter further comprises: a Global Position System (GPS) module (pg. 9 line 20, Fig 3 @ GPS location module 395), configured to acquire Examiner interprets GPS location as a current geographical position) and Lee also teaches that during unmanned mode PMD 100 receives remote instructions to move to another location (pg. 13 lines 18-20). Lee does not expressly teaches using the GPS location as a starting location for in the navigation path.  
Tang teaches wherein the navigation path comprises: a path from a current geographical position of the electric scooter to a target geographical position of the target charging device, (col 5:65 – col 6:19; PTD10 includes automatic cruise module 23 with a navigation module 25 and a route calibration module 27... and an input unit 33 within PTD10 to allow a user to set up a flying journey by entering a starting location and a destination; Examiner interprets Tang’s starting location as current geographical position at place D, per Fig 5). Tang also teaches that automatic cruise module 23 transmits position information of PTD10 to traffic information database 48 (col 6:57-61), which is acquired by some means on the scooter, but Tang does not mention GPS specifically.
However, because Lee clearly teaches the scooter acquiring it’s GPS location and Tang’s scooter using a starting location and a destination when deriving the route/path for travel, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try, using a current geographical position acquired by the onboard Global Position System (GPS) module of the electric scooter as a starting location when deriving the route/path for travel, as claimed, as a person with ordinary skill would have good reason to pursue this known option within their technical grasp. Moreover, a person with ordinary skill in the art would have recognized that substituting the GPS location as the starting location for the path would have enhanced the accuracy of the navigation path by reducing potential human input errors.

Regarding claim 12, Lee, Tang, Goldenberg and Ginther teach the method as claimed in claim 4, and Lee further teaches the electric scooter further comprises: a Global Position Examiner interprets GPS location as a current geographical position) and Lee also teaches that during unmanned mode PMD 100 receives remote instructions to move to another location (pg. 13 lines 18-20). Lee does not expressly teaches using the GPS location as a starting location for in the navigation path.  
Tang teaches wherein the navigation path comprises: a path from a current geographical position of the electric scooter to a target geographical position of the target charging device, (col 5:65 – col 6:19; PTD10 includes automatic cruise module 23 with a navigation module 25 and a route calibration module 27... and an input unit 33 within PTD10 to allow a user to set up a flying journey by entering a starting location and a destination; Examiner interprets Tang’s starting location as current geographical position at place D, per Fig 5). Tang also teaches that automatic cruise module 23 transmits position information of PTD10 to traffic information database 48 (col 6:57-61), which is acquired by some means on the scooter, but Tang does not mention GPS specifically.
However, because Lee clearly teaches the scooter acquiring it’s GPS location and Tang’s scooter using a starting location and a destination when deriving the route/path for travel, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try, using a current geographical position acquired by the onboard Global Position System (GPS) module of the electric scooter as a starting location when deriving the route/path for travel, as claimed, as a person with ordinary skill would have good reason to pursue this known option within their technical grasp. Moreover, a person with ordinary skill in the art would have recognized that substituting the GPS location as the starting location for the path would have enhanced the accuracy of the navigation path by reducing potential human input errors.

Claims 5, 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Lee; WO 2019103695 A1) in view of Tang et al., (Tang; US 10723189) further in view of Goldenberg et al., (Goldenberg; US 20070193790) and still further in view of Robertson (US 9284002).  

Regarding claim 15, Lee, Tang and Goldenberg teach the electric scooter as claimed in claim 13, but all are silent on wherein the electric scooter further comprises: training wheels, provided on the electric scooter.
Robertson from an analogous art teaches in concept, a Real-Time Training Wheel Apparatus for a vehicle, which enables training wheels being provided on a bicycle (col 7:29 and col 7:62 – col 8:11, Figs 1 and 3-9). 
Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Lee, Tang and Goldenberg with the concept of using training wheels, as taught by Robertson directly above, for the advantage of making light weight vehicles such as scooter, bicycles etc., more stable, thereby enhancing safety about the vehicle use when warranted.

Regarding claim 5, Lee, Tang and Goldenberg teach the method as claimed in claim 1, and Lee further teaches wherein before piloting the electric scooter to the target charging device according to the navigation path under a condition in which an obstacle is detected, controlling the electric scooter to avoid the obstacle (pg. 7 lines 23-27; PMD 100 is configured to detect oncoming obstacles to enable itself to avoid the obstacles during the unmanned mode).
 Lee, Tang and Goldenberg are all silent on the method further comprises: use training wheels provided on the electric scooter to prevent the electric scooter from turning over. Robertson from an analogous art further teaches the concept of a bicycle with training wheels and that the training wheels 16 may be raised and lowered automatically via microprocessor 

Regarding claim 8 (Currently Amended), Lee, Tang and Goldenberg teach the method as claimed in claim 1, and Lee teaches wherein before piloting the electric scooter to the target charging device according to the navigation path under a condition in which an obstacle is detected, controlling the electric scooter to avoid the obstacle (see claim 1). 
Lee, Tang and Goldenberg are all silent on the method further comprises: use training wheels provided on the electric scooter to prevent the electric scooter from turning over. 
Robertson from an analogous art further teaches the concept of a bicycle with training wheels and that the training wheels 16 may be raised and lowered automatically via microprocessor control based on a condition to provide balance before the bicycle turns/falls over (col 12:4-21). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Lee, Tang and Mahy with the concept of using training wheels that can be raised and lowered automatically via microprocessor control based on a condition, as taught by Robertson directly above, for the advantage of making light weight vehicles such as scooters, bicycles etc., more stable, thereby enhancing safety about the vehicle use when warranted. 

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Lee; WO 2019103695 A1) in view of Tang et al., (Tang; US 10723189) further in .  

Regarding claim 7,  Lee, Tang, Goldenberg and Ginther teach the method as claimed in claim 2, and Lee teaches wherein before piloting the electric scooter to the target charging device according to the navigation path under a condition in which an obstacle is detected, controlling the electric scooter to avoid the obstacle (see claim 2). 
Lee, Tang, Goldenberg and Ginther are all silent on the method further comprises: use training wheels provided on the electric scooter to prevent the electric scooter from turning over.
Robertson from an analogous art further teaches the concept of a bicycle with training wheels and that the training wheels 16 may be raised and lowered automatically via microprocessor control based on a condition to provide balance before the bicycle turns/falls over (col 12:4-21). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Lee, Tang and Ginther with the concept of using training wheels that can be raised and lowered automatically via microprocessor control based on a condition, as taught by Robertson directly above, for the advantage of making light weight vehicles such as scooters, bicycles etc., more stable, thereby enhancing safety about the vehicle use when warranted. 

Regarding claim 9,  Lee, Tang, Goldenberg and Ginther teach the method as claimed in claim 4, and Lee teaches wherein before piloting the electric scooter to the target charging device according to the navigation path under a condition in which an obstacle is detected, controlling the electric scooter to avoid the obstacle (see claim 2). 
Lee, Tang and Ginther are all silent on the method further comprises: use training wheels provided on the electric scooter to prevent the electric scooter from turning over.
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
                                                                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                           							
							/QUAN-ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684